Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

PATH TO ALLOWANCE
Examiner respectfully suggests Applicant telephone Examiner Adams (571-270-3688) prior to filing a response to the instant office action to discuss minor claim clarifications to place this application in a Condition for Allowance.  Furthermore, adding limitations directed towards setting one parameter to zero that is directed towards light intensity is disclosed in prior art RUTKIEWICZ et al.  (Pub. No:  US 2020-0056885), and would not further allowance if proposed in a potential amendment.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 10-13, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over RUTKIEWICZ et al.  (Pub. No:  US 2020-0056885) in view of TSAI (Pub. No:  US 2010-0123894) in view of AIDEN et al. (Pub. No:  US 2015-0138053)

As per Claim 1 RUTKIEWICZ discloses A measurement device for measuring a distance, comprising (Figs. 1-5 [0016] [0025]): 
a light source comprising a first emitter and a second emitter (Figs. 1-5 emitters for light beams 18A and 18C two light beams emitted with different intensities [0015] [0022-0025] [0039-0045]); a light intensity measurement unit (Figs. 1-5 light projector 14 controls and sensing system 12 [0015] rate of change in the light intensity of 18A-18C is a direct measure of the light extinction value [0025-0026]); and a controller operatively coupled to the first and second emitter of the light source and the light intensity measurement unit, wherein the controller is operable to: set a first operative parameter for the first emitter (Figs. 1-5 light projector 14, controller 22 and sensing system 12 [0015] 18A-18C two beams different intensity [0022-0026]  first and second operative parameters intensity values for first and second beams to emit [0039-0045]); set a second operative parameter for the second emitter (Figs. 1-5 light projector 14, controller 22 and sensing system 12 [0015] 18A-18C two beams different intensity [0022-0026]  first and second operative parameters intensity values for first and second beams to emit [0039-0045]); 
configure the first emitter to emit a first light beam using the first operative parameter (Figs. 1-5 set and emit first and second 18A-18C two beams different intensity [0022-0026] first and second operative parameters intensity values for first and second beams to emit [0039-0045]); configure the light intensity measurement unit to measure a first light intensity value of the first light beam (Figs. 1-5 light projector 14 controls and sensing system 12 measures the light intensity of each beam [0015] rate of change in the light intensity of 18A-18C is a direct measure of the light extinction value [0025-0026] [0039-0045]); configure the second emitter to emit a second light beam using the second operative parameter (Figs. 1-5 set and emit first and second 18A-18C two beams different intensity [0022-0026] first and second operative parameters intensity values for first and second beams to emit [0039-0045]); configure the light intensity measurement unit to measure a second light intensity value of the second light beam (Figs. 1-5 light projector 14 controls and sensing system 12 measures the light intensity of each beam [0015] rate of change in the light intensity of 18A-18C is a direct measure of the light extinction value [0025-0026] [0039-0045]); compare the measured first and second light intensity values (Figs. 1-5 compares first and second [0026-0027]) ; light beams received by the light intensity measurement unit (Figs. 1-5 light projector 14 controls and sensing system 12 measures the light intensity of each beam [0015] [0025-0026] [0039-0045]) 
RUTKIEWICZ does not disclose but TSAI discloses set a target intensity value (Figs. 1-4, 6 at least a predetermined target value [Abstract] [0007] [0023-0026]); compare with the target intensity value (Figs. 1-4, 6 compare to a predetermined target value [Abstract] [0007] [0023-0026]); adjust the first operative parameter and the second operative parameter based on the comparison to derive a first adjusted operative parameter (Figs. 1-4, 6 adjust first rotation parameter and second voltage parameter based on the intensity comparison [Abstract] [0007] [0023-0026]); and use the adjusted operative parameters during a measurement (Figs. 1-4, 6 distance measurements [0023-0025])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include set a target intensity value; compare with the target intensity value; adjust the first operative parameter and the second operative parameter based on the comparison to derive a first adjusted operative parameter; and use the adjusted operative parameters during a measurement as taught by TSAI into the system of RUTKIEWICZ because of the benefit taught by TSAI to disclose a laser distance measurement device which is the primary function of RUTKIEWICZ and this system benefits from TSAI by the expansion of system functionality to include additional relevant features for measurements and analysis for light intensity which improves system capabilities.
RUTKIEWICZ and TSAI do not disclose but AIDEN discloses a second adjusted operative parameter (Figs. 1, 5-10 adjust intensity of light for color as well as passband filter [0026-0027]); wherein a first narrow band filter is arranged to filter the light beams and a second narrow band filter is arranged to filter the light beams emitted by the light source (Figs. 1-3, 5-10 plurality of narrow band filters first and second located between light sources 110a-c [0026] [0048-0049])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a second adjusted operative parameter; wherein a first narrow band filter is arranged to filter the light beams and a second narrow band filter is arranged to filter the light beams emitted by the light source as taught by AIDEN into the system of RUTKIEWICZ and TSAI because of the benefit taught by AIDEN to disclose components of narrow band filters that interact with light beam sources and other emitters whereby RUTKIEWICZ and TSAI are concerned with light beams, sources and emitters and benefit from these related additional features to improve and expand upon system capabilities.

As per Claim 4 RUTKIEWICZ discloses A measurement device according to claim 1, wherein the light source comprises more than two emitters (Figs. 1-5 emitters for light beams 18A-18C three light beams emitted [0015] [0018] [0022-0025] [0039-0045]) and the emitters are arranged in a pattern (Figs. 1-5 patterned light [0015] [0018-0020]).

As per Claim 10 RUTKIEWICZ discloses A measurement device according to claim 1, wherein intensity value is a function of a target measurement distance range (Figs. 1-5 target measurement for distance of sensor device [0015-0018] [0022-0026] [0039-0045]).
RUTKIEWICZ does not disclose but TSAI discloses the target intensity value (Figs. 1-4, 6 at least a predetermined target value [Abstract] [0007] [0023-0026]) (The motivation that applied in Claim 1 applies equally to 10)

As per Claim 11 RUTKIEWICZ discloses A measurement device according to claim 1, wherein the first emitter and the second emitter are configured to emit light with a central wavelength different from each other (Figs. 1-5 emitters for light beams 18A-18C light beams emitted with different wavelengths [0015] [0022-0025]).

As per Claim 12 RUTKIEWICZ discloses A measurement device according to claim 1, wherein the measurement device is a Light Detection and Ranging device (Figs. 1-5 light and visible detection and ranging [0015-0018] [0022-0025] [0039-0045]).

As per Claim 13 RUTKIEWICZ discloses A method of operating a measurement device for measuring a distance, the measurement device comprising (Figs. 1-5 [0016] [0025]): 
a light source comprising a first emitter and a second emitter (See said analysis for Claim 1); a light intensity measurement unit (See said analysis for Claim 1); and a controller operatively coupled to the first and second emitter of the light source and the light intensity measurement unit, wherein the method comprises (See said analysis for Claim 1): setting a first operative parameter for the first emitter (See said analysis for Claim 1); setting a second operative parameter for the second emitter (See said analysis for Claim 1); emitting, with the first emitter, a first light beam using the first operative parameter (See said analysis for Claim 1); measuring, with the light intensity measurement unit, a first light intensity value of the first light beam (See said analysis for Claim 1); emitting, with the second emitter, a second light beam using the second operative parameter (See said analysis for Claim 1); measuring, with the light intensity measurement unit, a second light intensity value of the second light beam (See said analysis for Claim 1); comparing the measured first and second light intensity values (See said analysis for Claim 1); measurement of the distance (Figs. 1-5 [0016] [0025]); light beams received by the light intensity measurement unit (See said analysis for Claim 1)
RUTKIEWICZ does not disclose but TSAI discloses set a target intensity value (See said analysis for Claim 1); comparing with the target intensity value (See said analysis for Claim 1); adjusting the first operative parameter and the second operative parameter based on the comparison to derive a first adjusted operative parameter (See said analysis for Claim 1); using the adjusted operative parameters during the measurement (See said analysis for Claim 1); 
RUTKIEWICZ and TSAI do not disclose but AIDEN discloses a second adjusted operative parameter (See said analysis for Claim 1) arranging a first narrow band filter to filter the light beams and a second narrow band filter to filter the light beams emitted by the light source (See said analysis for Claim 1).

As per Claim 19 RUTKIEWICZ discloses A method according to claim 13, wherein 
the intensity value is a function of a target measurement distance range (Figs. 1-5 light and visible detection and ranging [0015-0018] [0022-0025] [0039-0045]) 
RUTKIEWICZ does not disclose but TSAI discloses the target intensity value is calculated (Figs. 1-4, 6 at least a predetermined target value calculated determined [Abstract] [0007] [0023-0026]) (The motivation that applied in Claim 1 applies equally to 19)
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over RUTKIEWICZ et al.  (Pub. No:  US 2020-0056885) in view of TSAI (Pub. No:  US 2010-0123894) in view of AIDEN et al. (Pub. No:  US 2015-0138053), as applied in Claims 1, 4, 10-13, 19, and further in view of WANG et al. (Pub. No.: US 2021-0072081).

As per Claim 3 RUTKIEWICZ discloses A measurement device according to claim 1, wherein 
RUTKIEWICZ TSAI AIDEN does not disclose but WANG discloses the light intensit4y measurement unit is a broadband receiver (discloses feature in a broadband detector for intensity of light [0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the light intensity measurement unit is a broadband receiver as taught by WANG into the system of RUTKIEWICZ TSAI AIDEN because of the benefit taught by WANG to disclose a sensor system with AI capabilities for sensing light whereby RUTKIEWICZ TSAI AIDEN are directed towards utilizing light intensity values to achieve system output desired results and would benefit from the AI functions that improve efficiency and output predictability.  
		ALLOWABLE SUBJECT MATTER
Claims 2, 5-9, 14-18 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 2, 5-9, 14-18 is/are allowed.  The following is an examiner’s statement of reasons for allowance: 

As per Claim 2 the prior art of record either alone or in reasonable combination fails to teach or suggest “A measurement device according to claim 1, wherein the first and the second narrow band filters are selected to be one of matched angle-tuned spectral filters or 0.5-3 nanometers bandwidth filter”.  These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 5 the prior art of record either alone or in reasonable combination fails to teach or suggest “A measurement device according to claim 1, wherein the first operative parameter is configured to be adjusted to a zero value and the second operative parameter is configured to be adjusted to a measurement operating value if, based on the comparison, the second light intensity value is closer to the target intensity value than the first intensity value”.  These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 6 the prior art of record either alone or in reasonable combination fails to teach or suggest “A measurement device according to claim 1, wherein the first operative parameter is configured to be adjusted to a zero value and the second operative parameter is configured to be adjusted to a first measurement operating value if, based on the comparison, both the first measured intensity value and the second measured intensity value are within a predefined range from the target intensity value, and power consumption of the first emitter is higher than the power consumption of the second emitter”.  These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 7 the prior art of record either alone or in reasonable combination fails to teach or suggest “A measurement device according to claim 1, wherein the second operative parameter is configured to be adjusted to a second measurement operating value and the first operative parameter is configured to be adjusted a third measurement operating value if, based on comparison, a combination of the first light intensity value and the second light intensity value is within a predefined range from the target intensity value”.  These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 8 the prior art of record either alone or in reasonable combination fails to teach or suggest “A measurement device according to claim 1, wherein the controller is operable to configure the light source to utilize the adjusted parameters for measurement purposes for a predefined period of time”.  These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 9 the prior art of record either alone or in reasonable combination fails to teach or suggest “A measurement device according to the claim 8, wherein the controller is operable to repeat steps for adjusting the first or second operative parameters after expiry of the predefined period of time to further adjust the operative parameters”.  These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 14 the prior art of record either alone or in reasonable combination fails to teach or suggest “A method according to claim 13, wherein the adjusting of the first operative parameter and the second operative parameter comprises adjusting the first operative parameter to a zero value and adjusting the second operative parameter to a measurement operating value, if based on the comparison, the second light intensity value is closer to the target intensity value than the first intensity value”.  These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 15 the prior art of record either alone or in reasonable combination fails to teach or suggest “A method according to claim 13, wherein the adjusting of the first operative parameter and the second operative parameter comprises adjusting the first operative parameter to a zero value and the second operative parameter to a first measurement operating value if, based on the comparison, both the first measured intensity value and the second measured intensity value are within a predefined range from the target intensity value; and power consumption of the first emitter is higher than the power consumption of the second emitter”.  These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 16 the prior art of record either alone or in reasonable combination fails to teach or suggest “A method according to claim 13, wherein the adjusting of the first operative parameter and the second operative parameter comprises adjusting the second operative parameter to a second measurement operating value and the first operative parameter to a third measurement operating value if, based on comparison, combination of the light first intensity value and the second light intensity value is within a predefined range from the target intensity value”.  These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 17 the prior art of record either alone or in reasonable combination fails to teach or suggest “A method according to claim 13, further comprising utilizing the adjusted parameters for measurement purposes for a predefined period of time”.  These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 18 the prior art of record either alone or in reasonable combination fails to teach or suggest “A method according to claim 17, further comprising adjusting the operative parameters further after expiry of the predefined period of time”.  These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

Regarding Claims 2, 5-9, 14-18 the closest prior art of record RUTKIEWICZ et al.  (Pub. No:  US 2020-0056885) does not teach alone or in a reasonable combination with additional prior art does not teach said claim limitations as recited herein.  RUTKIEWICZ only teaches a measurement device for measuring distance that includes at least two emitters, a light source, a light intensity measurement unit, setting first and second operative parameters for the emitters and measuring first and second intensities as well as comparing said intensities.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eileen Adams whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481